OPINION AND ORDER
In an Opinion and Order entered January 20, 2005, this Court adopted the conclusion of the Kentucky Bar Association (KBA) Board of Governors that Respondent, Lawrence Hemming, had violated SCR 3.130-8.3(b) (commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer in other respects). Ky. Bar Ass’n v. Hemming, 152 S.W.3d 865 (Ky.2005). We ordered Respondent’s suspension from the practice of law for a period of thirty (30) days, with said suspension probated for two years on the condition that Respondent enroll in the Kentucky Lawyer Assistance Program within thirty (30) days of the Order’s entry. Id. We further ordered Respondent to continue participating in the Program for at least two years. Id.
After Respondent failed to enroll in the Program and did not communicate with the KBA about his enrollment in the Program, we issued a Show Cause Order on April 21, 2005, providing Respondent thirty (30) days to show cause why his probation should not be revoked and his suspension imposed. Respondent has not replied. Accordingly, upon motion of the KBA, it is hereby ordered that Respondent, Lawrence Hemming, is suspended from the practice of law in the Commonwealth of Kentucky, effective the date of this order, for a period of thirty (30) days.
All concur.
ENTERED: August 25, 2005.
[[Image here]]